            Case: 3:19-mc-00017 Doc #: 2 Filed: 06/05/19 1 of 2 PageID #: 13




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI

In Re: MERRY CAITLIN JOHNSON                                                            3:19-MC-17

                                   ORDER TO SHOW CAUSE

1. It appears from the attorney rolls of this court that Merry Caitlin Johnson is a member of the bar
   of the United States District Court for the Northern District of Mississippi.

2. By order filed May 9, 2019, the Mississippi Supreme Court suspended Respondent from the
   practice of law in the State of Mississippi for a period of three (3) years, The Mississippi Bar v.
   Merry Caitlin Johnson, Miss. S. Ct. Complaint No. 2017-BA-00955.

3. A certified copy of the Mississippi Supreme Court’s judgment has been filed with this district
   court.

4. Rule 83.1(C)(2), Uniform Local Rules of the United States District Courts for the Northern
   District and the Southern District of Mississippi, provides that a member of the bar of the United
   States District Court who has been suspended or disbarred from practice by a court of record
   shall be accorded thirty (30) days within which to show cause why she should not be suspended
   or disbarred by this court.

5. The Mississippi Supreme Court is a court of record.

6. Pursuant to Local Rule 83.1(C)(2), Respondent Merry Caitlin Johnson, shall be, and she hereby
   is, accorded thirty (30) days from the date of this Order to show cause, if any she can, why she
   should not be disciplined by this district court based upon the judgment entered by the
   Mississippi Supreme Court on May 9, 2019.

7. The Respondent’s response is limited to claims of (i) lack of procedural due process in the
   proceedings before the Mississippi Supreme Court, and (ii) lack of substantial evidence to
   support the factual findings of that court. See L.U.CIV.R. 83.1(C)(2).

8. Upon response to this Order to Show Cause, and after a hearing if such is requested, or upon the
   expiration of the thirty (30) day period allowed by this Order, if no response is made, the Court
   may enter an appropriate order in which it may impose discipline including, but not limited to,
   the same discipline as that administered by the Mississippi Supreme Court.
           Case: 3:19-mc-00017 Doc #: 2 Filed: 06/05/19 2 of 2 PageID #: 14




9. The Clerk of the United States District Court for the Northern District of Mississippi shall
   forthwith serve upon Respondent a certified copy of this order.

       It is so ORDERED, on this the 5th day of June, 2019.

                                                   /s/ Sharion Aycock
                                                   UNITED STATES DISTRICT JUDGE
